
	
		II
		111th CONGRESS
		1st Session
		S. 1389
		IN THE SENATE OF THE UNITED STATES
		
			June 25, 2009
			Mr. Nelson of Nebraska
			 (for himself, Mr. Chambliss,
			 Mr. Harkin, and Mr. Brownback) introduced the following bill; which
			 was read twice and referred to the Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To clarify the exemption for certain annuity contracts
		  and insurance policies from Federal regulation under the Securities Act of
		  1933.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Fixed Indexed Annuities and
			 Insurance Products Classification Act of 2009.
		2.Findings and
			 purpose
			(a)FindingsCongress
			 makes the following findings:
				(1)Primary
			 jurisdiction for regulating life insurance and annuities is vested with the
			 States and Territories of the United States and the District of
			 Columbia.
				(2)Indexed insurance
			 and annuity products offered by insurance companies are subject to a wide array
			 of laws and regulations enforced by States and applicable jurisdictions,
			 including nonforfeiture requirements that provide for minimum guaranteed
			 values, thereby protecting consumers against market related losses.
				(3)Adoption of Rule
			 151A by the Securities and Exchange Commission, entitled Indexed
			 Annuities and Certain Other Insurance Products, 74 Fed. Reg. 3138
			 (January 16, 2009), interferes with State insurance regulation, harms the
			 insurance industry, reduces competition, restricts consumer choice, creates
			 unnecessary and excessive regulatory burdens, and diverts Commission resources,
			 all of which outweighs any perceived benefits.
				(b)PurposeThe
			 purpose of this Act is to nullify rule 151A and clarify the scope of the
			 exemption for annuities and insurance contracts from Federal regulation under
			 the Securities Act of 1933.
			3.Scope of
			 exemption from Federal securities regulationSection 3(a)(8) of the Securities Act of
			 1933 (15 U.S.C. 77c(a)(8)) is amended by inserting before the semicolon the
			 following: “, and any insurance or endowment policy or annuity contract or
			 optional annuity contract—
			
				(A)the value of which does not vary according
				to the performance of a separate account; and
				(B)which satisfies standard nonforfeiture laws
				or similar requirements of the applicable State, Territory, or District of
				Columbia at time of issue, or in the absence of applicable standard
				nonforfeiture laws or requirements, satisfies the Model Standard Nonforfeiture
				Law for Life Insurance or Model Standard Nonforfeiture Law for Individual
				Deferred Annuities, or any successor model law, as published by the National
				Association of Insurance
				Commissioners
				.
		4.Nullification of
			 certain Federal securities regulationsRule 151A promulgated by the Securities and
			 Exchange Commission and entitled Indexed Annuities and Certain Other
			 Insurance Contracts, 74 Fed. Reg. 3138 (January 16, 2009), shall have
			 no force or effect.
		
